Exhibits 99.05 Southern Company Consolidated Earnings (In Millions of Dollars) Three Months Ended March Change Income Account- Retail Revenues- Fuel $ $ $ Non-Fuel Wholesale Revenues Other Electric Revenues Non-regulated Operating Revenues 15 17 Total Revenues Fuel and Purchased Power Non-fuel O & M 23 Depreciation and Amortization 23 Taxes Other Than Income Taxes 5 Total Operating Expenses Operating Income Allowance for Equity Funds Used During Construction 31 35 Interest Expense, Net of Amounts Capitalized Other Income (Expense), net 2 Income Taxes Net Income Dividends on Preferred and Preference Stock of Subsidiaries 16 16 0 NET INCOME AFTER DIVIDENDS ON PREFERRED AND PREFERENCE STOCK (See Notes) $ $ $ Notes - Certain prior year data has been reclassified to conform with current year presentation. - Information contained in this report is subject to audit and adjustments.Certain classifications and rounding may be different from final results published in the Form 10-Q.
